Citation Nr: 1500909	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  08-22 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for schizophrenia has been received.

2.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) has been received.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran (appellant) had active service in the United States Army from August 1972 to May 1973.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In January 2012, the appellant testified before the undersigned Veterans Law Judge at a Travel Board hearing held at the Philadelphia RO.  A copy of the hearing transcript is associated with the claims folder.  The Board subsequently remanded the case for additional development in April 2012.  The case has now been returned to the Board for appellate review.

In addition to the paper claims files, there is an electronic file associated with the claims.  The Board has reviewed both the paper claims files and the electronic file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The April 2012 Board remand directives specifically stated that the AOJ was to obtain the records associated with the appellant's claim for Social Security Administration (SSA) disability benefits that was granted in approximately 1998.  While the AOJ did obtain records from SSA for the appellant, these records related to his 2007 claim and not to his 1998 claim.  Therefore, the case must again be remanded so that the 1998 SSA records can be obtained and associated with the evidence of record.

In addition, it is unclear whether the AOJ specifically sought psychiatric records for the appellant from the military service department.  Review of the appellant's service medical records reveals that he underwent a medical examination, in December 1972, that appears to be connected with his pending chapter 13 discharge.  The report of that examination contains the instruction to see MHC (mental health clinic) evaluation sheet.  The evidence of record contains a few of the appellant's service personnel records and these reflect that the appellant was stationed at Fort Ord, California from November 21, 1972 until his discharge.  He had been stationed at Fort Dix for basic training prior to that.  On remand, specific searches for psychiatric records for the appellant from Fort Dix and from Fort Ord should be accomplished.

Finally, as noted above, only a few of the appellant's service personnel records have been included in the evidence of record.  The appellant's service personnel records, narrative evaluation reports and the records relating to his chapter 13 discharge might shed some light on the circumstances for which the appellant was discharged after less than ten months of active duty.  On remand these records should be obtained and associated with the evidence of record.

In D'Aries v. Peake, 22 Vet. App. 97, 105 (2008), the Court held that there must be substantial compliance with the terms of a Board remand.  Those requirements have not yet been fulfilled and the case, regrettably, must again be remanded.  

To ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A and the implementing regulations found at 38 C.F.R. § 3.159 is completed.

2.  Search, at the National Personnel Records Center, or other appropriate sources, for psychiatric treatment records for the appellant, to include at Fort Ord between November 21, 1972 and May 8, 1973, and at Fort Dix between August 25, 1972 and November 20, 1972.  If any location contacted suggests other sources, those sources must be encompassed by the search.  Ensure that any copies included in the claims file are legible.

3.  Search, at the National Personnel Records Center, or other appropriate sources, for the rest of appellant's service personnel records (Official Military Personnel File (OMPF)) or alternative records.  In particular, the appellant's Army narrative performance evaluation reports (including records relating to counseling, disciplinary actions and early discharge) must be obtained.  If any location contacted suggests other sources, those sources must be encompassed by the search.  Ensure that any copies included in the claims file are legible.

4.  Contact the Social Security Administration to obtain all the medical records associated with the appellant's initial application for benefits in approximately 1998, as well as any Social Security Administration Administrative Law Judge decision along with the associated List of Exhibits, as well as copies of all of the medical records upon which any decision concerning the appellant's entitlement to disability benefits was based.  Associate those records with the claims file.

5.  Assist the appellant in obtaining all available clinical records in the possession of Dr. M. since 1973.  See generally the VA Form 21-4142 (Authorization for Release of Information) received in December 1999. 

6.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records. 

7.  Review the claims file and ensure that all indicated development actions have been conducted and completed in full.  If any additional development is necessary to re-adjudicate any issue on appeal, especially in light of any newly received records, that development must be done.  If any development is incomplete, appropriate corrective action is to be implemented.  

8.  Thereafter, re-adjudicate the appellant's new and material evidence claims; the readjudication must reflect consideration of all evidence of record and be done with application of all appropriate legal theories, caselaw, statutes and regulations.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

